Title: To James Madison from William Jarvis, 18 December 1802 (Abstract)
From: Jarvis, William
To: Madison, James


18 December 1802, Lisbon. Last wrote on 26 Nov. via the Washington for Provincetown transmitting a dispatch from Pinckney. Forwarded two more letters from Pinckney via the Hare and the Venus for New York. Now forwards a letter from Graham and one from Captain Murray to Robert Smith transmitted by Kirkpatrick. Recommends Portugal as “one of the finest Schools in [the] World for the Study of Philosophy or Christianity, if by learning Patience We were taught the one or made the other.” Waited “8 or 10 Weeks” for Herbert’s friend who promised Dunbar at least twice a week that papers would be obtained “in a day or two.” Herbert “a few days since” said that his friend could not get the papers at Lisbon but that he would write to Brazil for them. Jarvis “readily dispensed with” the offer and has written to Almeida for them. Encloses a copy of the request. Concluded it was best to ask only for a copy of the proceedings at this time since sending a copy of the commission [requesting that Almeida answer an interrogatory] would only result in a refusal for reasons given in his 22 Sept. letter and might also result in a refusal of the documents. Once the papers are obtained he can proceed with the commission if necessary. Also withheld the commission because the Samuel and Pilgrim cases would be hurt by the interrogatories, which tend to prove that the Aurora and Four Sisters had broken Portuguese laws “for the Purposes of Illicit Trade, & had actually been Concerned in it.” Did not wish to risk injuring the chances of the former by action that had no guarantee of benefiting the latter.

Encloses the translation of an order sent by the minister of health to the local health office. The ship in question is Portuguese and was ordered out of Vigo “for the alledged Reason” that several crew members had died of yellow fever. The real cause may be some general instructions ordered by the government in retaliation for a similar incident at Cádiz “without any such Reason being assigned.” Fears the consequence will be “a rigorous Quarantine on Vessels from those ports.” Is at present “totally destitute” of information to lessen the unfavorable impression such a circumstance will likely have; will therefore do nothing until some ships arrive. Asks if it would not be advisable “for the Collectors of such ports as are Subject to Contagious Disorders, the Moment the Disorders Subside to forward to the Consul in the Principal Ports, the Notice thereof published in the Gazettes accompanied with a formal Certificate … from themselves and Naval Officers.” Has noticed that health officers pay more attention to newspaper speculation than to bills of health. Presumes they believe that “for the purposes of Trade, We might deceive them in our Bills of Health; but that we certainly shoud not lead our fellow Citizens into an Error that might be attended with such Serious Consequences.”
Has received JM’s 26 Aug. circular and has complied with it in such trifling advances as he has made. Has “nothing new relative to Algerine Affairs.” The British king’s speech and subsequent parliamentary debates have “excited much Sensibility here.” It is generally believed hostilities will be renewed. “Some Gentlemen who came out in the last packet, say that the Sentiment of the People of England is in general for War, but it is possible, they may have substituted their own for that of the public; I can hardly believe after being a witness to the real distresses of the middling and lower Classes of the People of England during the two last Years of the War that they have so soon forgot them as willingly to be involved in another.” Received a letter from Simpson by the last mail requesting “4 pieces of extremely fine Sheer muslin” for the emperor’s secretary, “whom [Simpson] says is very much our friend of late.” Nothing of such quality being obtainable in Lisbon, has forwarded the order and pattern to Erving. Adds in a 21 Dec. postscript that the Liberty of Philadelphia arrived 19 Dec. with clean bills of health. Did not send in a petition for the ship’s entry on arrival, hoping to obtain newspapers reporting subsidence of the disorder, but the captain had none later than 7 Nov. in which the deaths of “9 adults & 8 children” were mentioned, so he cannot use them. If JM decides against sending newspapers with official attestation, suggests that collectors advise captains to carry newspapers that publish official health board notices.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 6 pp. For enclosures, see nn. 2, 4, and 5.



   
   Jarvis probably forwarded Alexander Murray’s letter to Robert Smith, 30 Nov. 1802 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:328).



   
   Jarvis enclosed a copy of his undated letter to Almeida de Mello (2 pp.; docketed by Wagner), requesting copies of the judicial proceedings in the cases of the Aurora and the Four Sisters, on behalf of the United Insurance Company of New York, for a case pending in the New York Supreme Court. For the seizure of the two ships, see Thomas Bulkeley to JM, 2 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:437 and n.).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:596–97.



   
   Jarvis included correspondence between Daniel Savage, captain of the schooner Samuel of Boston, and the governors of Pernambuco, dated between November 1801 and January 1802 (37 pp.; docketed by Wagner). Savage protested the seizure of his ship and the imprisonment of himself and his crew, explaining that they had innocently come ashore in search of water. Savage further argued that although his ship had been cleared for Rio de Janeiro, this destination was false and was given in place of his true destination of Montevideo to avoid seizure by the British, who were at war with Spain at the time. He added that since the ship was seized before it reached Rio, he was clearly not guilty of trading there, and he asked the government to support him and his crew during their detention and to send them to Lisbon so he could appeal his case. After Savage died of smallpox on 10 Jan. 1802, the correspondence was carried on by John Watson, supercargo of the Samuel.



   
   Jarvis enclosed a translation (1 p.; docketed by Wagner) of the 4 Dec. 1802 order from Manuel Cipriano da Costa to the board of health at Belém stating that all American ships from Philadelphia and New York were to be placed under rigid quarantine. Costa added that particular attention should be paid to the Triton of Philadelphia bound for Oporto as the ship was known to have yellow fever aboard; he wished any news to be sent to him immediately and held the board answerable for the consequences.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:490 and n. 5.



   
   A full transcription of this document has been added to the digital edition.

